
	
		I
		112th CONGRESS
		2d Session
		H. R. 4406
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Camp (for himself
			 and Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To compel the Secretary of the Army to complete the Great
		  Lakes Mississippi River Interbasin Study within 18 months and to focus
		  particular attention on the permanent prevention of the spread of aquatic
		  nuisance species between the Great Lakes and the Mississippi River
		  Basins.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Invasive Species
			 Act.
		2.Asian
			 carp
			(a)DefinitionsIn
			 this section:
				(1)Hydrological
			 separationThe term hydrological separation means a
			 physical separation on the Chicago Area Waterway System that—
					(A)would disconnect
			 the Mississippi River watershed from the Lake Michigan watershed; and
					(B)shall be designed
			 to be adequate in scope to prevent the transfer of all aquatic species between
			 each of those bodies of water.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
				(b)Expedited study
			 and report
				(1)In
			 generalThe Secretary shall—
					(A)expedite
			 completion of the report for the study authorized by section 3061(d) of the
			 Water Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1121);
			 and
					(B)if the Secretary
			 determines a project is justified in the completed report, proceed directly to
			 project preconstruction engineering and design.
					(2)FocusIn
			 expediting the completion of the study and report under paragraph (1), the
			 Secretary shall focus on—
					(A)the prevention of
			 the spread of aquatic nuisance species between the Great Lakes and Mississippi
			 River Basins, such as through the permanent hydrological separation of the
			 Great Lakes and Mississippi River Basins; and
					(B)the watersheds of
			 the following rivers and tributaries associated with the Chicago Area Waterway
			 System:
						(i)The
			 Illinois River, at and in the vicinity of Chicago, Illinois.
						(ii)The
			 Chicago River, Calumet River, North Shore Channel, Chicago Sanitary and Ship
			 Canal, and Cal-Sag Channel in the State of Illinois.
						(iii)The Grand
			 Calumet River and Little Calumet River in the States of Illinois and
			 Indiana.
						(3)Efficient use of
			 fundsThe Secretary shall ensure the efficient use of funds to
			 maximize the timely completion of the study and report under paragraph
			 (1).
				(4)DeadlineThe
			 Secretary shall complete the report under paragraph (1) by not later than 18
			 months after the date of enactment of this Act.
				(5)Interim
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Secretary shall submit to the Committees on Appropriations of the
			 House of Representatives and Senate, the Committee on Environment and Public
			 Works of the Senate, and the Committee on Transportation and Infrastructure of
			 the House of Representatives a report describing—
					(A)interim milestones
			 that will be met prior to final completion of the study and report under
			 paragraph (1); and
					(B)funding necessary
			 for completion of the study and report under paragraph (1), including funding
			 necessary for completion of each interim milestone identified under
			 subparagraph (A).
					
